Title: To George Washington from William Jackson, 22 January 1783
From: Jackson, William
To: Washington, George


                        
                            Sir,
                            War-office January 22nd 1783.
                        
                        I have been honored with Your Excellency’s letter of the 12th instant.
                        The Clothier informs me that twenty two thousand shirts have been sent on to camp—I find by the return of the
                            main-army for the last month that there will be a deficiency of about fifteen hundred shirts to complete the Issue which
                            Your Excellency proposes should be made. I have reported this deficiency to Mr Morris—and the Clothier is directed to make
                            an estimate for completing it.
                        Clothing has been purchased for the southern-Army by General Greene, who advises the Superintendant of
                            Finance that he has drawn bills upon him for the amount—This circumstance will enable us to order a quantity of clothing
                            which had been purchased in Virginia to the main-army.
                        I do myself the honor to transmit to Your Excellency the copy of an agreement entered into by the
                            commissioners appointed to settle an exchange of prisoners in the southern Department—and a list of Our Officers, who have
                            been captured in that District, and were not then exchanged—Enclosed is an article of intelligence contained in General
                            Greene’s last letter to the Secretary at War.
                        I presume General Greene has written to Your Excellency on the subject of the troops to be retained in the
                            southern States—if so I wish to be favored with the disposition which you think should be made—and to
                            be informed whether it is probable that the Pennsylvania and Maryland troops will be continued in Carolina, or ordered to
                            the Northward. General Greene has not written to the Secretary at War on the subject—and I am at a loss to determine
                            whether the Officers who have been arranged to the regimts should be ordered on to relieve those who
                            are now with the Corps or not—If the Troops are to move northward in the Spring it will be putting the Officers to an
                            unnecessary expence to send them on—as the arrangements of the several Corps may be carried into effect when they are
                            assembled.
                        This circumstance is among the reasons which prompt me to request Your Excellency’s opinion respecting the
                            continuance of those Troops at the southward.
                        Colonel Armand has written fully to Your Excellency on the subject of Captain Segond’s application—It does
                            not appear that this Officer resigned his commission before he went to Europe—but I am persuaded his admission into the
                            Legion will be impossible—Colonel Armand says he did not belong to the Corps when the Secretary at War reported to
                            Congress the names of those Officers who were retained in service, and were not attached to the line of any State—This
                            being the case he becomes deranged—Captain Segond has likewise addressed Your Excellency on this subjectOThe several
                            particulars of the incorporation of Pulaski’s Legion with Armand’s can only be collected from the officers as there is no
                            record of it in the War-Office. I have the honor to be, with profound respect Your Excellency’s most obedient servant
                        
                            W. Jackson
                        
                        
                            assistant Secry at War.
                        
                    